127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gerald M. MOORE, Plaintiff-Appellant,v.Kurt N. MILLS, in his individual official capacity as DeputyMaricopa County Attorney;  Arthur Hazelton, in hisindividual & official capacity as Deputy Maricopa CountyAttorney;  Richard M. Romley, Maricopa County Attorney;Maricopa County Board of Supervisors;  Larry S. Bonine,Director of the Arizona Department of Transportation;Thomas H. Schmitt, Director of the Motor Vehicle Division;Grant Woods, Attorney General of the State of Arizona,Defendants-Appellees.
No. 97-15298.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Appeal from the United States District Court for the District of Arizona Stephen M. McNamee, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Gerald Michael Moore, an Arizona state prisoner, appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action alleging that the defendants violated his constitutional rights by failing to follow proper procedures and misleading the trial judge while prosecuting him on charges of using false information on an Arizona Driver's License application.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reason stated in the district court's order filed on December 12, 1996.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Moore's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The district court dismissed Moore's action pursuant to 28 U.S.C. 9 1915A(b).  To the extent that the district court dismissed Moore's action because it was frivolous, we review for abuse of discretion.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).  To the extent that the district court dismissed Moore's action because it failed to state a claim, we review de novo.  See Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam) The outcome of this appeal, however, is not dependent on the standard of review because the district court's dismissal of Moore's action would be affirmed under either standard